  Case 4:21-cv-04089-KES Document 6 Filed 05/13/21 Page 1 of 2 PageID #: 26


                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


ADAM S. TRANMER,                                         4:21-CV-04089-KES

                          Petitioner,

             vs.                                                ORDER

YANKTON FPC, WARDEN,

                          Respondent.


      Petitioner, Adam S. Tranmer an inmate at the Yankton Federal Prison

Camp, in Yankton, South Dakota, has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241, a motion to proceed in forma pauperis

and a motion for appointment of counsel.

      There is no recognized constitutional right under the Sixth Amendment

for the appointment of counsel in habeas corpus cases. Hoggard v. Purkett, 29

F.3d 469, 471 (8th Cir. 1994). Habeas actions are civil in nature, so the Sixth

Amendment right to counsel applicable in criminal proceedings does not apply.

Id. The court does, however, have discretion to appoint counsel if the interests

of justice so require or if an evidentiary hearing will be held. See 18 U.S.C. §

3006A(a)(2)(B). The court will not appoint counsel at this juncture of the

proceedings and denies petitioner’s motion. This case is not legally or factually

complex and the court is confident petitioner can present his issues himself at

this point. Should an evidentiary hearing become necessary, the court will

appoint counsel.
Case 4:21-cv-04089-KES Document 6 Filed 05/13/21 Page 2 of 2 PageID #: 27


   Accordingly, IT IS ORDERED that:

   (1)   the Clerk of Court shall serve upon respondent a copy of the
         petition and this order;

   (2)   within 21 days after service, respondent is directed to show cause
         why a writ pursuant to 28 U.S.C. § 2241 should not be granted;

   (3)   petitioner may file a reply within 14 days of service of the
         respondent’s response;

   (4)   petitioner’s motion to proceed in forma (Doc. 2) is granted and he
         shall pay the $5.00 filing fee to the clerk of court by June 14,
         2021; and

   (5)   petitioner’s motion for appointment of counsel (Doc. 4) is denied.

   DATED this 13th day of May, 2021.

                                         BY THE COURT:


                                         VERONICA L. DUFFY
                                         United States Magistrate Judge




                                        2
